Citation Nr: 0027562	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-13 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disability.

2.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from March 1984 to February 
1987, and from February 1995 to October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  Since this matter stems from an original 
claim, the considerations highlighted by Fenderson are 
applicable.  Consequently, the issues in this case have been 
rephrased to reflect that the veteran is appealing the 
initial evaluations assigned for his service-connected low 
back disability, and bilateral pes planus.



REMAND

The Board finds that the veteran's claim for increased 
ratings for his service-connected low back disability, and 
bilateral pes planus are well grounded, as they are capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This finding is based on his assertion that these 
disabilities have increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  If a claim is well 
grounded, VA has a duty to assist in the development of facts 
pertinent to the claim (38 U.S.C.A. § 5107(b)) which includes 
a thorough VA examination.  Hyder v. Derwinski, 1 Vet. App. 
221 (1991).

The veteran's service medical records reflect treatment for a 
low back disability, and bilateral pes planus.  In July 1995, 
the veteran complained of low back pain following road 
marching and running.  The diagnostic impression was low back 
pain, and pes planus.  During July 1996 treatment, the 
veteran reported experiencing low back pain after returning 
from the field two weeks earlier.  He gave a history of 
injuring his back in a motor vehicle accident the previous 
year, but denied experiencing pain at that time.  
Musculoskeletal strain was diagnosed, and the veteran was 
referred to physical therapy.  An August 1996 physical 
therapy report notes a two-year history of intermittent low 
back pain in the L4-5 area with radiculitis to the gluteal 
region.  The veteran explained that this pain increased with 
prolonged sitting.  Low back pain was diagnosed.

During an April 1998 Medical Evaluation Board examination, 
the veteran related that his low back pain had its onset 
following a motor vehicle accident in 1995.  He reported 
experiencing intermittent back pain at that time, which he 
described as a 6 on a 10-point scale, but denied any 
radiation to his lower extremities.  The veteran explained 
that he experienced an exacerbation of low back pain 
following a long run and rucksack march in July 1996, which 
he described as a 10 on a 10 point scale.  He reported 
bilateral radiation down his lower extremities to his calves.  
The veteran related that he first experienced bilateral foot 
pain in 1995.  He explained that this pain was more severe in 
his right foot, and described "a burning sensation mainly in 
the lateral aspects of both feet."  The veteran reported 
that pes planus was diagnosed in June 1997, but noted that 
orthotics provided no relief.  A physical examination 
revealed tenderness on palpation of the bilateral lumbar 
paraspinal muscles.  The report notes bilateral pes planus 
with minimal tenderness on palpation throughout the plantar 
fascia.  The final assessment was mechanical low back pain, 
and "pes planus which is more than moderate."

In August 1998, the veteran filed a claim of entitlement to 
service connection for a low back disability, and bilateral 
pes planus.

A September 1998 emergency room report notes complaints of 
low back pain on the right side with intermittent radiation 
to the left lower extremity.  The diagnostic assessment was 
right lumbosacral sprain, and questionable left sided 
radiculitis.

A November 1998 rating decision granted service connection 
for a low back disability, and assigned a 10 percent 
evaluation, and for bilateral pes planus, and assigned a 
noncompensable evaluation.  The veteran filed a notice of 
disagreement (NOD) with this decision in January 1999.

A March 1999 VA examination report notes complaints of low 
back pain, and bilateral foot pain.  An physical examination 
revealed a full range of motion of the back with no 
tenderness to palpation.  Toe and heel walking was normal.  
Internal and external rotation of the hips was normal, and 
straight leg raising was negative bilaterally.  Pulses were 
normal.  A neurological examination showed normal reflexes, 
strength, and sensation in both lower extremities.  An 
examination of the feet revealed bilateral pes planus.  There 
was a full range of motion of the ankle, and alignment of the 
hindfoot was normal.  X-rays of the back were interpreted as 
normal, and an X-ray study of the feet showed bilateral pes 
planus with no evidence of coalition or other degenerative 
changes.  The final assessment was low back pain, and 
flexible pes planus.  The examiner commented that there was 
"no objective evidence of any significant conditions [of the 
lumbar spine] which should result in any kind of 
disability."

Based on this evidence, the RO continued the 10 percent 
evaluation assigned for the veteran's low back disability, 
and confirmed the noncompensable evaluation of his service-
connected bilateral pes planus in April 1999.

The veteran submitted a substantive appeal (Form 9) the 
following month, perfecting his appeal.  Therein, he reported 
that an April 1999 examination at the Houston VA Medical 
Center (VAMC) revealed muscle spasms in the lower back.  He 
explained that his low back disability was "constant and 
severe, and getting progressively worse."  The veteran 
described sharp low back pain, which radiated down both lower 
extremities.

During a September 1999 videoconference hearing before the 
Board, the veteran testified that his low back disability had 
increased in severity since the March 1999 VA examination.  
T. at 5-6.  He explained that while an August 1999 magnetic 
resonance imaging (MRI) study of his back was normal, a 
physical examination at the Houston VAMC revealed muscle 
spasms.  T at 5.  The veteran related that he experienced 
bilateral foot pain after standing for one hour during his 
employment as a security guard.  T. at 15.  He reported 
receiving treatment at the Houston VAMC from January to 
September 1999.  T. at 16.

The following month, the veteran submitted an August 1999 VA 
outpatient treatment record in support of his claim.  This 
report notes that a July 1999 MRI study of the lumbar spine 
showed minimal degenerative changes at L3-4 and L4-5.  The 
diagnostic impression was low back pain with associated 
spasms.

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

Because the veteran indicated during the September 1999 
videoconference hearing that his service-connected low back 
disability had increased in severity since the March 1999 VA 
examination, the Board finds that further development is 
warranted.  Further, based on the veteran's testimony, it 
appears that there may be additional VA treatment records 
that have not been associated with his claims folder.  The 
veteran has alleged that these may contain relevant evidence.  
The Board finds that an effort to obtain these records is 
necessary as they may be highly relevant to the disposition 
of the veteran's claim.

The veteran's statements essentially place VA on notice that 
relevant evidence that support his claim may exist or could 
be obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issues 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his low back 
disability and bilateral pes planus that 
are not currently a part of the record.  
After any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.  In particular, 
the RO's attention is directed to the 
veteran's statements during the September 
2000 videoconference hearing regarding 
recent treatment for his service-
connected disabilities at the Houston 
VAMC.

3.  The RO should arrange for an 
examination by an appropriate 
physician(s) to determine the nature and 
severity of the veteran's low back 
disability and bilateral pes planus.  Any 
pathology present should be identified.  
If there is pathology present which is 
not related to the veteran's service-
connected disabilities, the examiner(s) 
should indicate whether this pathology 
produces manifestations which may be 
distinguished from the manifestations of 
the service-connected disabilities.  The 
examination report(s) should include a 
full description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  All 
findings should be recorded in detail, 
including range of motion of the 
veteran's low back and feet, recorded in 
degrees.  In addition, the examiner 
should address the following:

(a)  The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his low back and 
bilateral foot disabilities, and offer an 
opinion as to whether there is adequate 
pathology present to support each of the 
veteran's subjective complaints and the 
level of each complaint, including pain.

(b)  Whether the service-connected low 
back and bilateral foot disabilities 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiner should comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?

(c)  Whether pain is visibly manifested 
on movement of the low back and each 
foot, and if so, to what extent; the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
veteran's service-connected disabilities; 
the presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the service-connected 
disabilities; or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse of functional 
impairment due to pain attributable to 
the service-connected disabilities.  The 
examiner should also comment on whether 
there are other objective indications of 
the extent of the veteran's pain, such as 
the medication he is taking or the type 
of any treatment he is receiving.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disabilities should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that this 
examination may provide findings and 
opinions that are vital to his claim and 
that a failure to report and cooperate 
with the examination may have adverse 
consequences to his claim.  Derwinski v. 
Connolly, 1 Vet. App. 566 (1991).  
Moreover, under 38 C.F.R. § 3.655 (1999), 
where a claimant fails without good cause 
to appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report(s) and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  In 
addition, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  If any 
development requested above has not been 
furnished, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
an initial evaluation in excess of 10 
percent for the veteran's low back 
disability, and entitlement to an initial 
compensable evaluation for bilateral pes 
planus.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).

(CONTINUED ON NEXT PAGE)

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



